



Exhibit 10.101


FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
FOR SENIOR VICE PRESIDENTS AND ABOVE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN




PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE
ADVANCED MICRO DEVICES, INC.
2004 EQUITY INCENTIVE PLAN
Advanced Micro Devices, Inc., a Delaware corporation (the “Company” or “AMD”),
pursuant to its 2004 Equity Incentive Plan (as amended and restated, the
“Plan”), hereby grants to the holder listed below (“Participant”) this award of
performance-based restricted stock units set forth below (the “PRSUs”). This
award of PRSUs is subject to all of the terms and conditions set forth herein
and in the Terms and Conditions to the PRSUs (the “Terms and Conditions”),
including any applicable country-specific terms set forth in the appendix
thereto (the “Appendix”), and in the Plan, each of which are incorporated herein
by reference. Unless otherwise defined, the terms in this Performance-Based
Restricted Stock Unit Grant Notice (this “Grant Notice”) and the Terms and
Conditions shall have the same defined meanings assigned to them in the Plan.
 
Participant:
 
 


 
 
 
 
 
 
Employee ID:
 
 


 
 
 
Grant Date:
 
 


 
 
 
Performance Period:
 
 


 
 
 
 
 
 
Intended Award Value:
 
 $
 
 
 
Target Number of PRSUs:
 
 


 
 
 
Stock Price Target:
 
$
 
 
 
 
 
 
Settlement Date:
 
 

Performance Vesting Conditions:    [To be specified in individual agreements]
By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, Participant hereby: (a) agrees to be bound by
the terms and conditions of the Plan, the Terms and Conditions, the Appendix and
this Grant Notice; (b) acknowledges and agrees that Participant has reviewed the
Plan, the Terms and Conditions, the Appendix and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
the Terms and Conditions, the Appendix and this Grant Notice; and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator (as defined in the Plan) upon any questions arising under the
Plan, the Terms and Conditions, the Appendix or this Grant Notice (including any
exhibit attached hereto).






1
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------




 
ADVANCED MICRO DEVICES, INC.
 
PARTICIPANT
 
 
 
 
 
By:
 


 
By:
 


Print Name:
 


 
Print Name:




Title:
 


 
 
 





91040178.3
LA\4237610.1
LA\4237610.2
LA\4237610.3

--------------------------------------------------------------------------------








TERMS AND CONDITIONS
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
These Terms and Conditions (these “Terms and Conditions”), collectively with the
accompanying Performance-Based Restricted Stock Unit Grant Notice (the “Grant
Notice”) and any country-specific terms and conditions contained in the Appendix
hereto, as applicable (the “Appendix”), comprise your agreement
(the “Agreement”) with Advanced Micro Devices, Inc., a Delaware corporation (the
“Company”), regarding performance-based restricted stock units (the “PRSUs”)
awarded under the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (as
amended and restated, the “Plan”). Capitalized terms not specifically defined
herein have the same meanings assigned to them in the Plan.
1.Vesting of Performance-Based Restricted Stock Units. The PRSUs will vest on
the vesting date(s) shown or referred to on the Grant Notice, provided that (a)
the performance condition(s) for the vesting of such PRSUs have been met,
specifically including any required certifications of such performance
condition(s), and (b) you continue to be an active Service Provider through each
applicable vesting date. Without limiting the foregoing, the vesting of any
PRSUs is conditioned on your performing the duties assigned to you by the
Company’s management or Board, as applicable, in a manner and with results
satisfactory to the Company’s management or Board, as applicable.
2.Issuance of Shares. Subject to Sections 5, 6(g), and 10, and further subject
to any applicable country-specific terms and conditions set forth in the
Appendix, the shares (“Shares”) of Company common stock issuable to you in
settlement of your vested PRSUs will be issued in your name on the settlement
date(s) shown or referred to in the Grant Notice, or if no settlement date is
set forth in the Grant Notice, as soon as reasonably practicable after the
underlying PRSUs vest (but not later than March 15 following the calendar year
in which the underlying PRSUs vest). Until the Shares are actually issued to you
in settlement of your vested PRSUs, the PRSUs represent an unfunded, unsecured
obligation of the Company.
3.Nontransferability of PRSUs. Unless determined otherwise by the Administrator,
the PRSUs may not be pledged, assigned, sold or otherwise transferred.
4.Forfeiture of PRSUs. Except as otherwise provided in Section 6(d) of these
Terms and Conditions, if your status as a Service Provider terminates for any
reason before the vesting date(s) shown on the Grant Notice, your unvested PRSUs
will be cancelled and forfeited without consideration.
5.Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PRSUs, including, but not limited to, the
grant, vesting or settlement of the PRSUs, the issuance of Shares upon
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or any dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the PRSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items (including hypothetical withholding
tax amounts if you are covered under a Company tax equalization policy). In this
regard, you authorize the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(a)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;


3
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







(b)    withholding from proceeds of the sale of Shares issuable to you upon
vesting and/or settlement of the PRSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without your further consent or authorization); or
(c)    withholding in Shares to be issued upon vesting and/or settlement of the
PRSUs.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent amount in Shares. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, you are deemed for
tax purposes to have been issued the full number of Shares subject to the vested
PRSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.
If you are covered by a Company or Employer tax equalization policy, you agree
to pay to the Company or Employer any additional hypothetical tax obligation
calculated and paid under the terms of such tax equalization policy. Finally,
you must pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if you fail to comply with your obligations
in connection with the Tax-Related Items.
6.
Other Terms and Conditions.

(a)    The Plan. The Agreement is further subject to the terms and provisions of
the Plan. Only certain provisions of the Plan are described in the Agreement. As
a condition to your receipt of the PRSUs and any Shares issuable in settlement
of vested PRSUs, you acknowledge and agree to the terms and conditions of the
Agreement and the terms and provisions of the Plan.
(b)    Stockholder Rights. Until the Shares are issued, you have no right to
vote or receive dividends or any other rights as a stockholder with respect to
the PRSUs.
(c)    Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict rights of the Company or the Employer, which are hereby expressly
reserved, to discharge you at any time.
(d)    Change of Control. Notwithstanding anything in this Agreement to the
contrary herein, in the event that the Company experiences a Change of Control
(as defined in the Plan), then the Compensation and Leadership Resource
Committee (the “CLRC”) shall determine and certify the Company’s performance
with respect to the applicable performance vesting conditions based on the
Company’s performance as of the effective date of the Change of Control
(assuming for this purpose that the Performance Period (as defined in Exhibit A
to the Grant Notice) ended on the date immediately preceding the date of the
Change of Control). You will be deemed to have earned the number of PRSUs (the
“CoC PRSUs”) based on the CLRC’s certification of actual performance, subject to
any limitations set forth in Exhibit A to the Grant Notice. All remaining
unearned PRSUs will be automatically forfeited without consideration. At the
time of such Change of Control, the CoC PRSUs (if any) will convert
automatically into an equal number of time-based restricted stock units (“CoC
RSUs”) that will vest as on the first to occur of (x) the one-year anniversary
of the Change of Control and (y) the last day of the originally scheduled
Performance Period; provided, in each case, that you remain a Service Provider
of the Company through such date. Notwithstanding the immediately preceding
sentence, if your employment or service is terminated by the Company for any
reason other than for Misconduct or, if applicable, terminated by you as a
Constructive Termination, then the CoC RSUs will become fully vested upon the
date of such termination of employment or service. Solely for purposes of this
Section 6(d), the “Company” includes any successor to the Company due to a
Change of Control and any employer that is an Affiliate of such successor.
(e)    Declination of PRSUs. If you wish to decline your PRSUs, you must
complete and file the Declination of Grant form with Corporate Compensation and
Benefits by the deadline for such declination. Your declination is
non-revocable, and you will not receive a grant of stock options or other
compensation as replacement for the declined PRSUs.


4
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







(f)    Recovery in the Event of a Financial Restatement; Claw-Back Policy. In
the event the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws, the Administrator will review all equity-based
compensation (including the PRSUs) awarded to employees at the Senior Vice
President level and above.  If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by Applicable Laws, recover for the
benefit of the Company all or a portion of the equity-based compensation awarded
to you, including (without limitation) by cancelation, forfeiture, repayment and
disgorgement of profits realized from the sale of securities of the Company;
provided, however, the Administrator will not have the authority to recover any
equity-based compensation awarded more than 18 months prior to the date of the
first public issuance or filing with the U.S. Securities and Exchange Commission
(the “SEC”) (whichever first occurs) of the financial document embodying such
financial reporting requirement. In determining whether to seek recovery, the
Administrator may take into account any considerations it deems appropriate,
including Applicable Laws and whether the assertion of a recovery claim may
prejudice the interests of the Company in any related proceeding or
investigation. Further, and notwithstanding the foregoing, the PRSUs (including
any proceeds, gains or other economic benefit actually or constructively
received by you upon any receipt of the PRSUs or upon the receipt or resale of
any Shares underlying the PRSUs) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of Applicable Laws,
including without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy.
(g)    Deferral of Settlement of Vested PRSUs. If approved by the Administrator,
you may elect to defer settlement of one or more of your vested PRSUs in
accordance with the rules and procedures prescribed by the Board or the
Compensation and Leadership Resources Committee of the Board (the “CLRC”), which
rules and procedures shall, among other things, comply with the requirements of
Section 409A (as defined below). In such case, the Shares issuable in settlement
of your vested PRSUs will be delivered to you at the time and in the manner
provided for pursuant to your deferral election.
7.
Nature of Grant. In accepting the grant, you acknowledge, understand and agree
that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the PRSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted in the past;
(c)    all decisions with respect to future PRSU grants, if any, will be at the
sole discretion of the Company;
(d)    your participation in the Plan will not create a right to further
employment or service with the Company or the Employer and will not interfere
with the ability of the Company or the Employer to terminate your employment or
service at any time;
(e)    you are voluntarily participating in the Plan;
(f)    the PRSUs and the Shares subject to the PRSUs, and the value and income
of such PRSUs and Shares, are not intended to replace any pension rights,
retirement benefits or other compensation;
(g)    the PRSUs and the Shares subject to the PRSUs, and the value and income
of such PRSUs and Shares, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(h)    the PRSU grant and your participation in the Plan will not be interpreted
to form an employment contract or other service relationship with the Company,
the Employer or any of their respective Parents, Subsidiaries or Affiliates;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


5
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







(j)    no claim or entitlement to compensation or damages will arise from
forfeiture of the PRSUs resulting from termination of your status as a Service
Provider (for any reason whatsoever and whether or not in breach of Applicable
Laws), and in consideration of the grant of the PRSUs to which you are otherwise
not entitled, you irrevocably agree never to institute any claim against the
Company, the Employer, any Parent or any of their respective Parents,
Subsidiaries or Affiliates, waive your ability, if any, to bring such claim
against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, and release the Company, the Employer or any of
their respective Parents, Subsidiaries or Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary, or reasonably requested by the Company, to request
dismissal or withdrawal of such claims;
(k)    in the event of termination of your status as a Service Provider (for any
reason whatsoever and whether or not in breach of Applicable Laws), your right
to vest in the PRSUs under the Plan, if any, will, to the maximum extent
permitted by Applicable Laws, terminate effective as of the date that you are no
longer actively employed or providing services and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment or
service would not include a period of “garden leave” or similar period pursuant
to Applicable Laws); the Administrator will have the exclusive discretion to
determine when you are no longer actively employed or providing services for
purposes of your PRSU grant (including whether you may still be considered to be
providing services while on a leave of absence);
(l)    the PRSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger of the Company with or into
another company or the sale of substantially all of the assets of the Company;
and
(m)    the following provisions apply only if you are providing services outside
the United States:
(i)    the PRSUs and the Shares subject to the PRSUs, and the value and income
of same, are not part of normal or expected compensation or salary for any
purpose; and
(ii)    none of the Company, the Employer, or any of their respective Parents,
Subsidiaries or Affiliates will be liable for any foreign exchange rate
fluctuation between any local currency and the United States Dollar that may
affect the value of the PRSUs, any amounts due to you pursuant to the settlement
of the PRSUs or the subsequent sale of any Shares acquired upon settlement.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
9.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement and any other Award Documentation by and among, as
applicable, the Employer, the Company and their respective Parents, Subsidiaries
and Affiliates for the exclusive purpose of implementing, administering and
managing your participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PRSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).


You understand that Data may be transferred to a Company-designated Plan broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Plan broker and any other
possible


6
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you PRSUs or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


10.Compliance with Laws and Regulations. The issuance and transfer of the Shares
will be subject to and conditioned upon compliance by the Company and you with
all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Common Stock may be listed or quoted at the time of such issuance or
transfer; and, you understand that the Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions: (a)
the admission of such Shares to listing on all stock exchanges on which the
Company’s common stock is then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the vesting or settlement as the
Administrator may from time to time establish for reasons of administrative
convenience. The Shares shall be fully paid and nonassessable. You understand
that the Company is under no obligation to register or qualify the Shares with
the SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company has unilateral authority to amend
the Plan and the Agreement without your consent to the extent necessary or
advisable to comply with securities or other laws applicable to issuance of
Shares.


11.Successors and Assigns. The Company may assign any of its rights under the
Agreement. The Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
contained herein, the Agreement will be binding upon you and your heirs,
executors, administrators, legal representatives, successors and assigns.


12.Governing Law; Jurisdiction; Severability. The Agreement is to be governed by
and construed in accordance with the internal laws of the State of Delaware as
such laws are applied to agreements between Delaware residents entered into and
to be performed entirely within Delaware, excluding that body of laws pertaining
to conflict of laws. For purposes of litigating any dispute that arises directly
or indirectly from the relationship of the Company and you evidenced by this
grant or the Agreement, the Company and you hereby submit to and consent to the
exclusive jurisdiction of the State of Delaware and agree that such litigation
will be conducted only in the courts of New Castle County, Delaware, or the
federal courts for the United States for the District of Delaware, and no other
courts, where this grant is made and/or to be performed. If any provision of the
Agreement is determined by a court of law to be illegal or unenforceable, in
whole or in part, that provision will be enforced to the maximum extent possible
and the other provisions will remain fully effective and enforceable.


13.Further Instruments. You agree to execute further instruments and to take
further actions as may be reasonably necessary to carry out the purposes and
intent of the Agreement.


14.Administrator Authority. The Administrator has the power to interpret the
Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PRSUs have vested). All actions taken and
all interpretations and determinations made by the Administrator will be final
and binding


7
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







upon you, the Company and all other interested persons. The Administrator will
not be personally liable for any action, determination or interpretation made
with respect to the Plan or the Agreement.


15.Language. If you have received the Agreement or any other Award Documentation
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the PRSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.


18.Headings. The captions and headings of the Agreement are included for ease of
reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.


19.Appendix. Notwithstanding any provisions in the Award Documentation, the PRSU
grant will be subject to any special terms and conditions for your country set
forth in an Appendix to these Terms and Conditions. Moreover, if you relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Company reserves the right to require you to sign
any additional agreements that may be necessary to accomplish the foregoing. The
Appendix constitutes part of the Agreement.


20.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.


21.Entire Agreement. The Plan, these Terms and Conditions, the Appendix and the
Grant Notice, including Exhibit A thereto, constitute the entire agreement and
understanding of the parties with respect to the subject matter of the
Agreement, and supersede all prior understandings and agreements, whether oral
or written, between the parties with respect to the specific subject matter
hereof.


22.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares (e.g., PRSUs) under the Plan during such
times as you are considered to have “inside information” regarding the Company
(as defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.


23.Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last address reflected on the Company’s
records. By a notice given pursuant to this Section 23, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to you shall, if you are then deceased,
be given to your legal representative. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service or similar local
service in jurisdictions outside of the United States.




8
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







24.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PRSUs and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by Applicable Laws, the Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.


25.Section 409A. The PRSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
U.S. Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the PRSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the PRSUs
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


26.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the PRSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
PRSUs, as and when vested or settled pursuant to the terms hereof.


27.Termination, Rescission and Recapture. The PRSUs are intended to align your
long-term interests with the long-term interests of the Company. If you engage
in certain activities discussed below, either during employment with the Company
or after such employment terminates for any reason, the Company may terminate
any outstanding, unexpired or unpaid PRSUs (“Termination”), rescind any payment
or delivery pursuant to the PRSUs (“Rescission”) or recapture any cash or any
Shares or proceeds from your sale of Shares acquired pursuant to the PRSUs
(“Recapture”), as more fully described below and to the extent permitted by
Applicable Laws. For purposes of this Section 27, Competitive Organization or
Business is defined as those corporations, institutions, individuals, or other
entities identified by the Company as competitive or working to become
competitive in the Company’s most recently filed annual report on Form 10-K.


(a)    You are acting contrary to the long-term interests of the Company if you
fail to comply with any agreement or undertaking regarding inventions,
intellectual property rights, and/or proprietary or confidential information or
material that you signed or otherwise agreed to in favor of the Company.


(b)    You are acting contrary to the long-term interests of the Company if,
during the restricted period set forth below, you engage in any of following
activities in, or directed into, any State, possession or territory of the
United States of America or any country in which the Company operates, sells
products or does business:


(i)    while employed by the Company, you render services to or otherwise
directly or indirectly engage in or assist, any Competitive Organization or
Business;


(ii)    while employed by the Company or at any time thereafter, without the
prior written consent of the CLRC of the Board, you (A) use any confidential
information or trade secrets of the Company to render services to or otherwise
engage in or assist any Competitive Organization or Business or (B) solicit away
or attempt to solicit away any customer or supplier of the Company if in doing
so, you use or disclose any of the Company’s confidential information or trade
secrets;


(iii)    while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you carry on any
business or activity (whether directly or indirectly,


9
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







as a partner, shareholder, principal, agent, director, affiliate, employee or
consultant) that is a direct material Competitive Organization or Business (as
conducted now or during the term of this Agreement;


(iv)    while employed by the Company or during the period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit away or
influence or attempt to influence or solicit away any client, customer or other
person either directly or indirectly to direct his/her or its purchase of the
Company’s products and/or services to any Competitive Organization or Business;
or


(v)    while employed by the Company or during a period of twelve months (12)
months thereafter, without the prior written consent of the Board, you solicit
or influence or attempt to influence or solicit any person employed by the
Company or any consultant then retained by the Company to terminate or otherwise
cease his/her employment or consulting relationship with the Company or become
an employee of or perform services for any outside organization or business.
The activities described in this Section 27(b) are collectively referred to as
“Activities Against the Company’s Interest.”
(c)    If the Company determines, in its sole and absolute discretion, that: (i)
you have violated any of the requirements set forth in Section 27(a) above or
(ii) you have engaged in any Activities Against the Company’s Interest (the date
on which such violation or activity first occurred being referred to as the
“Trigger Date”), then the Company will, in its sole and absolute discretion,
impose a Termination, Rescission and/or Recapture of any or all of the PRSUs or
the proceeds you received therefrom, provided, that such Termination, Rescission
and/or Recapture shall not apply to the PRSUs to the extent that such PRSUs
vested earlier than one year prior to the Trigger Date. Within ten days after
receiving notice from the Company that Rescission or Recapture is being imposed
on any PRSU, you shall deliver to the Company the Shares acquired pursuant to
the PRSUs, or, if you have sold such Shares, the gain realized, or payment
received as a result of the rescinded payment or delivery. Any payment by you to
the Company pursuant to this Section 27(c) shall be made either in cash or by
returning to the Company the number of Shares that you received in connection
with the rescinded payment or delivery. It shall not be a basis for Termination,
Rescission or Recapture if after your termination of employment, you purchase,
as an investment or otherwise, stock or other securities of a Competitive
Organization or Business, so long as (i) such stock or other securities are
listed upon a recognized securities exchange or traded over-the-counter, and
(ii) such investment does not represent more than a five percent equity interest
in the organization or business.
(d)    Upon payment or delivery of Shares pursuant to the PRSUs, you shall, if
requested by the Company, certify on a form acceptable to the Company that you
are in compliance with the terms and conditions of this Agreement and, if your
termination of employment has occurred, shall state the name and address of your
then-current employer or any entity for which you perform business services and
your title, and shall identify any organization or business in which you own a
greater-than-five-percent equity interest.
(e)    Notwithstanding the foregoing provisions of this Section 27, in
exceptional cases, the Company has sole and absolute discretion not to require
Termination, Rescission and/or Recapture, and its determination not to require
Termination, Rescission and/or Recapture with respect to any particular act by
you or the PRSUs shall not in any way reduce or eliminate the Company’s
authority to require Termination, Rescission and/or Recapture with respect to
any other act by you or other equity awards.
(f)    Nothing in this Section 27 shall be construed to impose obligations on
you to refrain from engaging in lawful competition with the Company after the
termination of employment. For the avoidance of doubt, you acknowledge that this
Section 27(f) shall not limit or supersede any other agreement between you and
the Company concerning restrictive covenants.
(g)    All administrative and discretionary authority given to the Company under
this Section 27 shall be exercised by the CLRC of the Board, or an executive
officer of the Company as such CLRC may designate from time to time.


10
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







(h)    Notwithstanding any provision of this Section 27, if any provision of
this Section 27 is determined to be unenforceable or invalid under any
Applicable Laws, such provision will be applied to the maximum extent permitted
by Applicable Laws, and shall automatically be deemed amended in a manner
consistent with its objectives to the extent necessary to conform to any
limitations required under Applicable Laws. Furthermore, if any provision of
this Section 27 is illegal under any Applicable Laws, such provision shall be
null and void to the extent necessary to comply with Applicable Laws.
(i)    Notwithstanding the foregoing, this Section 27 shall not be applicable to
you from and after your termination of employment if such termination of
employment occurs after a Change of Control.


By signing the Grant Notice or otherwise accepting the PRSU grant and the Shares
issued upon vesting of the PRSUs, you agree to be bound by terms of the
Agreement and the Plan.






11
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------








APPENDIX


Terms and Conditions
Performance-Based Restricted Stock Unit Award
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan


Capitalized terms not specifically defined in this Appendix (this “Appendix”)
have the same meaning assigned to them in the Advanced Micro Devices, Inc. 2004
Equity Incentive Plan (as amended and restated, the “Plan”) and/or the Terms and
Conditions to which this Appendix is attached (the “Terms and Conditions”).


Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant of
PRSUs in your country. If you are a citizen or resident of a country other than
the one in which you are currently residing and/or working, transfer residency
and/or employment to another country after the grant but prior to the vesting of
the PRSUs or are considered a resident of another country for local law
purposes, the Company may, in its discretion, determine to what extent the
additional terms and conditions contained herein will be applicable to you.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of September 2017. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date at vesting of the PRSUs, the receipt
of any dividends or dividend equivalents or the subsequent sale of the Shares.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer residency and/or employment to
another country after the PRSUs are granted to you or are considered a resident
of another country for local law purposes, the notifications contained herein
may not be applicable to you.




1
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------











ARGENTINA


Notifications


Securities Law Information. Neither the PRSUs nor the Shares subject to the
PRSUs are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.


Exchange Control Information. Certain restrictions and requirements may apply if
and when you transfer proceeds from the sale of Shares or any cash dividends
paid with respect to such Shares into Argentina.
Exchange control regulations in Argentina are subject to frequent change. Prior
to vesting in the PRSUs or remitting funds into Argentina, you should consult
with your personal legal advisor regarding any exchange control obligations you
may have in connection with your participation in the Plan.


Foreign Asset/Account Reporting Information. You must report any equity
interests you hold in a foreign company (e.g., Shares acquired under the Plan)
as of December 31 each year to the Argentine tax authorities on your annual tax
return.


AUSTRALIA


Terms and Conditions


Data Privacy. This following provision supplements Section 9 of the Terms and
Conditions:
The Company can be contacted at 2485 Augustine Drive, Santa Clara, CA, 95054,
U.S.A. The Australian Employer can be contacted at Part Level 8, 15 Talavera
Road, North Ryde, NSW 2113, Sydney, Australia.
Data will be held in accordance with the Company’s Worldwide Standards of
Business Conduct, a copy of which can be obtained on the Company’s website or by
contacting the Company or the Australian Employer at the address listed above.
You understand and agree that Data may be transferred to recipients of Data
located outside of Australia, including the United States and any other country
where the Company has operations.
Australia Offer Document. The offer of PRSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of the PRSUs to Australian resident Participants, which is being provided
to you with the Agreement.
Notifications


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, you will be required to file the
report.






2
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







BELGIUM


Notifications
Foreign Asset/Account Reporting Information. If you are a resident of Belgium,
you are required to report any securities (e.g., Shares acquired under the Plan)
or bank accounts (including brokerage accounts) opened and maintained outside of
Belgium on your annual tax return. In a separate report, you are also required
to provide the National Bank of Belgium with the account details of any foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption. You
should consult with your personal advisor to ensure compliance with applicable
reporting obligations.
Stock Exchange Tax. Effective January 1, 2017, a stock exchange tax applies to
transactions executed by a Belgian resident through a non-Belgian financial
intermediary, such as a U.S. broker. The stock exchange tax likely will apply
when Shares are sold. You should consult with your personal tax advisor for
additional details on your obligations with respect to the stock exchange tax.


BRAZIL


Terms and Conditions


Nature of Grant. The following provisions supplement Section 7 of the Agreement:
By accepting the PRSUs, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to vest in, and receive
Shares pursuant to, the PRSUs only if the vesting conditions are met and any
necessary services are rendered by you between the Grant Date and the vesting
date(s), and (iii) the value of the underlying Shares is not fixed and may
increase or decrease without compensation to you.


Compliance with Laws. By accepting the PRSUs, you agree that you will comply
with Brazilian law when you vest in your PRSUs and sell Shares. You also agree
to report and pay applicable Tax-Related Items associated with the vesting and
settlement of the PRSUs, the receipt of any dividends and the subsequent sale of
the Shares acquired at settlement.


Notifications


Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Quarterly reporting is
required if such amount exceeds US$100,000,000. Assets and rights that must be
reported include any Shares acquired under the Plan. Foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.




Tax on Financial Transactions (IOF). Funds remitted into Brazil (e.g., proceeds
from the sale of Shares and/or cash dividends) and the conversion of funds
between Brazilian Real and U.S. dollars associated with such transfers may be
subject to the Tax on Financial Transactions. It is your responsibility to
comply with any applicable Tax on Financial Transactions arising from your
participation in the Plan. You should consult with your personal tax advisor to
determine your obligations in this regard.






3
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







CANADA


Terms and Conditions


Settlement of Performance-Based Restricted Stock Units. The following provision
supplements Section 2 of the Terms and Conditions:


Notwithstanding any discretion contained in Section 11(d) of the Plan, PRSUs
will be settled in Shares only, not cash.


Termination of Service. The following provision replaces the second paragraph of
Section 7(k) of the Terms and Conditions:
For purposes of the PRSUs, your status as a Service Provider will be considered
terminated (regardless of the reason for termination and whether or not the
termination is in breach of Applicable Laws) effective as of the date that is
the earliest of (1) the date your status as a Service Provider is terminated,
(2) the date that you receive notice of termination from the Employer, or (3)
the date you are no longer actively employed or providing services to the
Company or any Subsidiary or Affiliate, regardless of any notice period or
period of pay in lieu of such notice required under Applicable Laws (including,
but not limited to statutory law, regulatory law and/or common law). The
Administrator will have the exclusive discretion to determine when you are no
longer actively employed or providing services for purposes of your PRSU grant
(including whether you may still be considered to be providing services while on
a leave of absence).
The following provisions will apply if you are a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Data Privacy. The following provision supplements Section 9 of the Terms and
Conditions:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer and any of their respective Parents, Subsidiaries and Affiliates and
the Administrator of the Plan to disclose and discuss the Plan with their
advisors. You further authorize the Company, the Employer and any of their
respective Parents, Subsidiaries and Affiliates to record such information and
to keep such information in your employee file.
Notifications
Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon vesting of the PRSUs within Canada. You will
only be permitted to sell or dispose of any Shares if such sale or disposal
takes place outside of Canada on the facilities on which such Shares are traded.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property (including cash held outside of Canada and
Shares acquired under the Plan) on form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign specified property exceeds C$100,000
at any time in the year. Unvested PRSUs must be reported (generally, at a nil
cost) on form T1135 if the C$100,000 cost threshold is exceeded due to other
foreign specified property the you hold. When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if you own other Shares of the Company, this ACB may have to be averaged
with the ACB of the other Shares. The form T1135 must be filed with your annual
tax return by April 30 of the following year for every year


4
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







during which your foreign specified property exceeds C$100,000. You should
consult with your personal tax advisor to determine your reporting requirements.




CHINA


The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.
Terms and Conditions


Settlement of Performance-Based Restricted Stock Units and Sale of Shares. The
following provision supplements Section 2 of the Terms and Conditions:


You agree to maintain any Shares you obtain upon vesting in an account with the
designated broker prior to sale. Further, you agree to sell all Shares issued
upon vesting of the PRSUs either immediately after vesting or, if no immediate
sale is required, promptly upon notice of termination of your status as a
Service Provider. You agree that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on your
behalf pursuant to this authorization) and you expressly authorize the Company’s
designated broker to complete the sale of such Shares. You agree to sign any
forms and/or consents required by the Company’s designated broker to effectuate
the sale of Shares. You acknowledge that the Company’s designated broker is
under no obligation to arrange for the sale of the Shares at any particular
price. Furthermore, you acknowledge that the sale of Shares upon termination of
your status as a Service Provider will be made as soon as administratively
possible after the Company’s stock plan administration is aware of your
termination, but the Company is not committed to sell the Shares at any
particular time after termination of your status as a Service Provider. However,
you are always free to sell the Shares yourself at any time prior to the date
the Company arranges for the sale of the Shares. Upon the sale of the Shares,
the Company agrees to pay you the cash proceeds from the sale of the Shares,
less any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.


Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the vesting of the PRSUs as
well as any cash dividends paid on such Shares to China. You further understand
that, under Applicable Laws, such repatriation of your cash proceeds will need
to be effectuated through a special exchange control account established by the
Company, the Employer or other Parents, Subsidiaries or Affiliates, and you
hereby consent and agree that any proceeds from the sale of any Shares you
acquire or from cash dividends paid on such Shares will be transferred to such
special account prior to being delivered to you. You also understand that the
Company will deliver the proceeds to you as soon as possible, but there may be
delays in distributing the funds to you due to exchange control requirements in
China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.


Notifications


Exchange Control Information. Chinese residents may be required to report to
exchange control regulators all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
individuals who are not Chinese residents.




5
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







CZECH REPUBLIC


Notifications


Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the PRSUs and the opening and
maintenance of a foreign account.


Because exchange control regulations change frequently and without notice, you
should consult your personal legal advisor prior to the vesting of the PRSUs and
the sale of Shares to ensure compliance with current regulations. It is your
responsibility to comply with Czech exchange control laws.




FRANCE


Terms and Conditions


French Language Provision. By accepting the PRSU grant and the Shares issued at
vesting, you confirm having read and understood the documents relating to the
Plan which were provided to you in the English language and you accept the terms
of those documents.


En acceptant l’attribution des PRSU et les actions émises durant l’acquisition,
vous confirmez ainsi avoir lu et compris les documents relatifs au Plan qui vous
ont été communiqués en langue anglaise et vous en acceptez les termes en
connaissance de cause.


Notifications


Tax Information. The PRSUs are not intended to be French tax-qualified Awards.


Foreign Asset/Account Reporting Information. You must report all foreign
accounts, whether open, current or closed (including any brokerage account
established for purposes of your participation in the Plan) to the French tax
authorities in your annual income tax return.




GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). If you receive a
cross-border payment in excess of €12,500 in connection with the sale of Shares
acquired under the Plan or the receipt of dividends paid on such Shares, the
report must be made electronically by the fifth day of the month following the
month in which the payment was received. The form of report can be accessed via
the German Federal Bank’s website at www.bundesbank.de and is available in both
German and English.






6
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







HONG KONG


Terms and Conditions


Settlement of PRSUs and Sale of Shares. The following provision supplements
Section 2 of the Terms and Conditions:


Notwithstanding any discretion contained in Section 11(d) of the Plan, PRSUs
will be settled in Shares only, not cash. This provision is without prejudice to
the application of Section 5 of the Agreement.


In the event the PRSUs vest and Shares are issued to you within six months of
the Grant Date, you agree that you will not dispose of any Shares acquired prior
to the six-month anniversary of the Grant Date.


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


Notifications




Securities Law Warning: The PRSUs and Shares issued at vesting do not constitute
a public offering of securities under Hong Kong law and are available only to
Service Providers of the Company, the Employer or other Parents, Subsidiaries or
Affiliates. The Agreement, the Plan and other Award Documentation have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, nor has the Agreement, the Plan or the other Award Documentation
been reviewed by any regulatory authority in Hong Kong. The PRSUs are intended
only for the personal use of each eligible Service Provider and may not be
distributed to any other person. If you are in any doubt about any of the
contents of the Agreement, the Plan or the other Award Documentation, you should
obtain independent professional advice.




INDIA


Notifications
Exchange Control Information. You understand that you must repatriate and
convert into local currency any proceeds from the sale of Shares acquired under
the Plan to India within 90 days of receipt and any cash dividends paid on such
Shares to India within 180 days of receipt, or within such other period of time
as may be required under applicable regulations. You must obtain a foreign
inward remittance certificate (“FIRC”) from the bank where you deposit the
foreign currency. You should maintain the FIRC as evidence of the repatriation
of funds in the event the Reserve Bank of India, the Company or the Employer
requests proof of repatriation. It is your responsibility to comply with
applicable exchange control laws in India.




Foreign Asset/Account Reporting Information. You are required to declare your
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.




INDONESIA


Notifications


Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank of Indonesia, with information on foreign exchange activities
on an online monthly report no later than the fifteenth day of the following
month. Such report can be submitted through the Bank of Indonesia’s website.




7
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







In addition, if you remit proceeds from the sale of Shares or the receipt of
dividends paid on such Shares into Indonesia, the Indonesian bank through which
the transaction is made will submit a report on the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a description of the transaction must be included in the report. Although
the bank through which the transaction is made is required to make the report,
you must complete a Transfer Report Form. The Transfer Report Form will be
provided to you by the bank through which the transaction is made.




ISRAEL


Terms and Conditions


Settlement of Performance-Based Restricted Stock Units and Sale of Shares.
Unless otherwise determined by the Administrator, you agree to the immediate
sale of all Shares issued upon vesting of the PRSUs. You agree that the Company
is authorized to instruct its designated broker to assist with the mandatory
sale of such Shares (on your behalf pursuant to this authorization), and you
expressly authorize the Company’s designated broker to complete the sale of such
Shares. You agree to sign any forms and/or consents required by the Company’s
designated broker to effectuate the sale of Shares. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay you the cash proceeds from the sale of the Shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.


Notifications


Securities Law Information. An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan filed with the SEC are available free of charge upon
request with your local human resources representative.




ITALY


Terms and Conditions


Data Privacy. The following provision replaces in its entirety Section 9 of the
Terms and Conditions:


You understand that the Employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security number (to
the extent permitted under Italian law), passport or other identification
number, salary, nationality, job title, number of Shares held and the details of
all PRSUs or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding (“Data”) for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You are
aware that providing the Company with your Data is necessary for the performance
of the Agreement and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan.


The controller of personal data processing is Advanced Micro Devices, Inc., 2485
Augustine Drive, Santa Clara, California 95054, USA, and, pursuant to D.lgs
196/2003, its representative in Italy is Advanced Micro Devices S.p.a., Via
Polidoro da Caravaggio 6, 20156, Milano, Italy. You understand that Data may be
transferred to the Company, the Employer or other Parents, Subsidiaries or
Affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Shares acquired pursuant to the vesting of
the PRSUs or cash from the sale of such Shares may be deposited. Furthermore,
the recipients that may receive, possess, use, retain and transfer such Data for
the above mentioned purposes may be located in Italy or elsewhere, including
outside of the European Union and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You hereby acknowledge that the processing activity, including the transfer of
your personal data abroad, outside of the European Union, as herein specified
and pursuant to Applicable Laws and regulations, does not require your consent
because


8
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan. You
understand that Data processing relating to the above specified purposes will
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to D.lgs. 196/2003.


You understand that Data will be held only as long as is required by Applicable
Laws or as necessary to implement, administer and manage your participation in
the Plan. You understand that pursuant to art.7 of D.lgs 196/2003, you have the
right, including but not limited to, access, delete, update, request the
rectification of Data and cease, for legitimate reasons, Data processing.
Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting a local representative available at the following
address: Advanced Micro Devices S.p.a., Via Polidoro da Caravaggio 6, 20156,
Milano, Italy.


Plan Document Acknowledgment. In accepting the PRSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the following sections of the Terms and Conditions: Section 1:
Vesting of PRSUs; Section 2: Issuance of Shares; Section 4: Forfeiture of PRSUs;
Section 5: Responsibility for Taxes; Section 7: Nature of Grant and the Data
Privacy provisions above.


Notifications


Foreign Asset/Account Reporting Information. If you hold investments abroad or
foreign financial assets (e.g., cash, Shares, PRSUs) that may generate income
taxable in Italy, you are required to report them on your annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due,
irrespective of their value. The same reporting duties apply to you if you are
beneficial owners of the investments, even if you do not directly hold
investments abroad or foreign assets.


Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax, subject to an
exemption on the first €6,000.  The taxable amount will be the fair market value
of the financial assets (e.g., Shares acquired under the Plan) assessed at the
end of the calendar year.




JAPAN


Notifications
Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside of Japan (including Shares acquired under the Plan)
as of December 31, to the extent such assets have a total net fair market value
exceeding ¥50 million. Such report will be due by March 15 each year. You should
consult with your personal tax advisor as to whether the reporting obligation
applies to you and whether you will be required to report details of your
outstanding PRSUs, as well as Shares, in the report.




KOREA


Notifications


Exchange Control Information. If you realize US$500,000 or more from the sale of
Shares or the receipt of any dividends in a single transaction before July 18,
2017, Korean exchange control laws require you to repatriate the proceeds to
Korea within three years of the sale or receipt of such proceeds.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such


9
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine your personal reporting obligations.




MALAYSIA


Terms and Conditions


Data Privacy. The following provision replaces Section 9 of the Terms and
Conditions:


You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Award Documentation by and among, as
applicable, you, the Company, the Employer and other Parents, Subsidiaries and
Affiliates or any third parties authorized by same in assisting in the
implementation, administration or management of your participation in the Plan. 
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa Dokumentasi Penganugerahan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Majikan dan Syarikat Induk,Anak Syarikat
dan Syarikat Sekutu lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan
anda dalam Pelan tersebut.
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance, passport or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, the fact and conditions of your participation in the Plan,
details of all PRSUs or any other entitlement to shares of stock awarded,
cancelled, exercised, vested, unvested or outstanding in your favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.
Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, insurans sosial, nombor pasport atau
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan anda dalam Pelan tersebut, butir-butir semua PRSUs atau apa-apa hak
lain untuk syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun bagi faedah anda (“Data”), untuk tujuan
yang eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.



10
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any Shares acquired upon vesting of the PRSUs are deposited.  You acknowledge
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to your country, which may not give the same level of
protection to Data.  You understand that you may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case, without cost, by contacting in writing “Ask HR” at http://AskHR on AMD
Central.  Further, you understand that you are providing the consents herein on
a purely voluntary basis.  If you do not consent, or if you later seek to revoke
the consent, your status as a Service Provider with the Employer will not be
affected; the only consequence of refusing or withdrawing the consent is that
the Company would not be able to grant future PRSUs or other equity awards to
you or administer or maintain such awards.  Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of the refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan
Pelan tersebut dan/atau dengan sesiapa yang mendepositkan Saham yang diperolehi
melalui pemberian hak PRSUs. Anda mengakui bahawa penerima-penerima ini mungkin
berada di negara anda atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda memahami bahawa anda boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatan anda. Anda memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut. Anda faham bahawa Data akan
dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami bahawa anda
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan
anda , di mana butir-butir hubungannya adalah “Ask HR” at http://AskHR on AMD
Central. Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini
secara sukarela. Jika anda tidak bersetuju, atau jika anda kemudian membatalkan
persetujuan anda, status anda sebagai Pemberi Perkhidmatan dan kerjaya anda
dengan Majikan tidak akan terjejas; satunya akibat jika anda tidak bersetuju
atau menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan PRSU pada masa depan atau anugerah ekuiti lain kepada anda atau
mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami bahawa
keengganan atau penarikan balik persetujuan anda boleh menjejaskan keupayaan
anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut
mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.



Notifications


Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an


11
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







interest (e.g., an Award under the Plan or Shares) in the Company or any related
company. Such notifications must be made within fourteen (14) days of receiving
or disposing of any interest in the Company or any related company.




MEXICO


Terms and Conditions


No Entitlement or Claims for Compensation. These provisions supplement
Sections 6 and 7 of the Terms and Conditions:


Modification. By accepting the PRSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination will not constitute
a change or impairment of the terms and conditions of employment.


Policy Statement. The Award of PRSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.


The Company, with principal executive offices at 2485 Augustine Drive, Santa
Clara, CA, 95054, U.S.A., is solely responsible for the administration of the
Plan and participation in the Plan and the acquisition of Shares does not, in
any way, establish an employment relationship between you and the Company since
you are participating in the Plan on a wholly commercial basis and your sole
employer is AMD Latin America, Ltd. – Mexico City Branch Blvd. Manuel Ávila
Camacho No. 40, Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF,
CP 11000 - México, nor does it establish any rights between you and the
Employer.


Plan Document Acknowledgment. By accepting the Award of PRSUs, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.


In addition, by accepting the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in
Section 7 of the Terms and Conditions, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right, (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis, (iii) participation in the Plan is
voluntary, and (iv) the Company, the Employer and other Parents, Subsidiaries
and Affiliates are not responsible for any decrease in the value of the Shares
underlying the PRSUs.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company, the Employer or other Parents, Subsidiaries or
Affiliates for any compensation or damages as a result of your participation in
the Plan and therefore grant a full and broad release to the Company, the
Employer and other Parents, Subsidiaries and Affiliates with respect to any
claim that may arise under the Plan.


Spanish Translation


Téminos y Condiciones


Ausencia de derecho para reclamar compenssaciones. Estas disposiciones
complementan el apartado 6 y 7 de los Términos y Condiciones


Modificación. Al aceptar las Unidades de Acción Restringida, usted reconoce y
acuerda que cualquier modificación del Plan o su terminación no constituye un
cambio o detrmineto en los términos y condiciones de empleo.


Declaración de Política. El Otorgamiento de Unidades de Acción Restringida de la
Compañía en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.




12
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







La Compañía, con oficinas registradas ubicadas en 2485 Augustine Drive, Santa
Clara, CA, 95054, U.S.A., es la única responsable de la administración del Plan
y de la participación en el mismo y la adquisición de Acciones no establece de
forma alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es AMD
Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 -
México, así como tampoco establece ningún derecho entre Usted y su Empleador.


Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acción Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.


Adicionalmente, al aceptar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la sección 7
de los Téminos y Condiciones Acuerdo, en el cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, su Empleador y
cualquier empresa Matriz, Subsidiaria o Filiales no son responsables por
cualquier disminución en el valor de las Acciones en relación a las Unidades de
Acción Restringida.


Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía, su Matriz, Subsidiaria o Afiliada por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, en consecuencia, otorga el más amplio finiquito al Empleador, así como a
la Compañía, su Matriz, Subsidiaria o Filiales con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.




NETHERLANDS


There are no country-specific provisions.




POLAND


Notifications


Exchange Control Information. If you transfer funds in excess of €15,000 (or PLN
15,000 if such transfer is connected with the business activity of an
entrepreneur) into Poland in connection with the sale of Shares or the receipt
of dividends, the funds must be transferred via a bank account in Poland. You
are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the year in
which such transaction occurred. If you hold Shares acquired under the Plan
and/or maintain a bank account abroad, you will have reporting duties to the
National Bank of Poland; specifically, if the aggregate value of Shares and cash
held in such foreign accounts exceeds PLN7,000,000, you must file reports on the
transactions and balances of the accounts on a quarterly basis. You should
consult with your personal legal advisor to determine what you must do to
fulfill any applicable reporting duties.




RUSSIA


Terms and Conditions
Immediate Sale Restriction. You agree that the Company is authorized, at its
discretion, to instruct its designated broker to assist with the sale of your
Shares issued upon the vesting of the PRSUs (on your behalf pursuant to this
authorization) should the Company determine that such sale is necessary or
advisable under Russian securities or exchange control laws. You expressly
authorize the Company’s designated broker to complete the sale of such Shares
and acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the cash proceeds, less any brokerage fees, commissions or Tax-Related
Items, will be remitted to you in accordance with any Applicable Laws and
regulations. You


13
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







acknowledge that you are not aware of any material nonpublic information with
respect to the Company or any securities of the Company as of the Grant Date.
U.S. Transaction. You understand that the acceptance of the PRSUs results in an
agreement between you and the Company that is completed in the U.S. and that the
Agreement is governed by the laws of the State of California, without giving
effect to the conflict of law principles thereof.
Upon vesting and settlement of the PRSUs, if the Company in its discretion
allows you to hold Shares, such Shares must be held in the U.S. and will not be
delivered to you in Russia. You acknowledge that you are not permitted to sell
or otherwise transfer Shares directly to other individuals in Russia, nor are
you permitted to bring any certificates representing the Shares (if any) into
Russia.
Data Privacy. The following provision supplements Section 9 of the Terms and
Conditions:
You hereby acknowledge that you have read and understood the terms regarding
collection, processing and transfer of Data contained in Section 9 and, by
participating in the Plan, you agree to such terms. In this regard, upon request
of the Company or the Employer, you agree to provide an executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in Russia,
either now or in the future. You understand that you will not be able to
participate in the Plan if you fail to execute any such consent or agreement.


Notifications


Exchange Control Information. Upon the sale of Shares acquired under the Plan or
the receipt of any cash dividends paid on such Shares, you must repatriate the
proceeds back to Russia within a reasonably short time after receipt of the
proceeds. You may remit proceeds to your foreign currency account at an
authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to a foreign bank subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities and (iii) the
Russian tax authorities must be given notice about the opening/closing of each
foreign account within one month of the account opening/closing.


The repatriation requirement does not apply to dividends paid on Shares issued
upon vesting of the PRSUs deposited directly into a foreign bank or brokerage
account opened with a foreign bank located in Organisation for Economic
Cooperation Development (“OECD”) or Financial Action Task Force (“FATF”)
countries. You are strongly encouraged to contact your personal advisor to
confirm the applicable Russian exchange control rules because significant
penalties may apply in the case of non-compliance and because exchange control
requirements may change.


Foreign Asset / Account Reporting Information. As described above, Russian
residents will be required to notify the Russian tax authorities within one
month of opening or closing a foreign bank account or of changing any account
details. Russian residents are also required to file reports of the beginning
and ending balances in their foreign bank accounts with the Russian tax
authorities on an annual basis. In addition, Russian residents are required to
report any cash transactions with respect to foreign bank accounts to the
Russian tax authorities. The tax authorities can require any supporting
documents related to the transactions in a Russian resident’s foreign bank
account.


Securities Law Information. The grant of the PRSUs and the distribution of the
Plan and all other materials you may receive regarding participation in the Plan
do not constitute an offering or the advertising of securities in Russia. The
issuance of Shares pursuant to the Plan has not and will not be registered in
Russia and, therefore, the Shares may not be used for an offering or public
circulation in Russia. You are not permitted to sell Shares directly to other
Russian legal entities or residents.


Labor Law Information. If you continue to hold Shares acquired at vesting of the
PRSUs after an involuntary termination of your service, you may not be eligible
to receive unemployment benefits in Russia.


Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding


14
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







any securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether the restriction applies to you.


SINGAPORE
Term and Conditions


Sale of Shares. The Shares subject to the PRSUs may not be offered for sale in
Singapore prior to the six-month anniversary of the Grant Date, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.)(“SFA”) or pursuant to, and in accordance with the
condition of, any other applicable provisions of the SFA.


Notifications


Securities Law Information. The Award of PRSUs is being made pursuant to the
“Qualifying Person” exemption under Section 273(1)(f) of the SFA and is not made
with a view to the PRSUs or underlying Shares being subsequently offered for
sale to any other party. The Plan has not been and will not be lodged or
registered as a prospectus with the Monetary Authority of Singapore.


CEO and Director Notification Obligation. If you are the Chief Executive Officer
(“CEO”) or a director, associate director or shadow director of the Company’s
Singapore Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Parent,
Subsidiary or Affiliate in writing when you receive an interest (e.g., an Award
or Shares) in the Company, the Employer or other Parents, Subsidiaries or
Affiliates. In addition, you must notify the Company’s Singapore Parent,
Subsidiary or Affiliate when you sell Shares or shares of any Parent, Subsidiary
or Affiliate (including when you sell Shares issued upon vesting and settlement
of the PRSUs). These notifications must be made within two (2) business days of
acquiring or disposing of any interest in the Company, the Employer or other
respective Parents, Subsidiaries or Affiliates. In addition, a notification of
your interests in the Company, the Employer or other Parents, Subsidiaries or
Affiliates must be made within two (2) business days of becoming the CEO or a
director.


SPAIN


Terms and Conditions


No Entitlement for Claims or Compensation. The following provision supplements
Section 7 of the Terms and Conditions:


By accepting the PRSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan documents.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant PRSUs under the Plan to individuals who may be
Consultants, Directors and Employees throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any PRSUs will not economically or otherwise bind the Company, the Employer or
any of their respective Parents, Subsidiaries or Affiliates on an ongoing basis,
other than as expressly set forth in the Agreement. Consequently, you understand
that the PRSUs are granted on the assumption and condition that the PRSUs are
not, and will not become, part of any employment contract (whether with the
Company, the Employer or any of their respective Parents, Subsidiaries or
Affiliates) and shall not be considered a mandatory benefit or salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever will arise from the grant of PRSUs, which is gratuitous
and discretionary, since the future value of the PRSUs and the underlying Shares
is unknown and unpredictable. You also understand that this grant of PRSUs would
not be made but for the assumptions and conditions set forth hereinabove; thus,
you understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
PRSUs and any right to the underlying Shares will be null and void.


15
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------









Further, the vesting of the PRSUs is expressly conditioned on your status as an
active Service Provider, such that if your status as a Service Provider
terminates for any reason whatsoever, your PRSUs cease vesting immediately
effective the date of your termination of your status as a Service Provider for
any reason including, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause (i.e., subject to a “despido improcedente”),
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, and/or Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.


Notifications


Securities Law Information. No “offer to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory in connection
with the PRSUs. The Plan, the Agreement (including this Appendix) and any other
documents evidencing the grant of the PRSUs have not been, nor will they be,
registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.
Exchange Control Information. To participate in the Plan, you must comply with
exchange control regulations in Spain. You must declare the acquisition of stock
in a foreign company (including Shares acquired under the Plan) for statistical
purposes to the Dirección General de Comercio e Inversiones (the “DGCI”), which
is a department of the Ministry of Economy and Competitiveness. You must also
declare ownership of any Shares by filing a Form D-6 with the Directorate of
Foreign Transactions each January while the Shares are owned. In addition, the
sale of Shares must also be declared on Form D-6 filed with the DGCI in January,
unless the sale proceeds exceed the applicable threshold (currently €1,502,530),
in which case, the filing is due within one month after the sale.
When receiving foreign currency payments in excess of €50,000 derived from the
ownership of Shares (e.g., as a result of the sale of the Shares or the receipt
of dividends), you must inform the financial institution receiving the payment
of the basis upon which such payment is made. You will likely need to provide
the institution with the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any additional
information that may be required.


You may be required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts) held abroad, any foreign
instruments (including Shares), and any transactions with non-Spanish residents
(including any payments of Shares made to you by the Company) depending on the
value of the transactions during the relevant year or the balances in such
accounts and the value of such instruments as of December 31 of the relevant
year. You should consult with your personal legal advisor regarding the
applicable thresholds and corresponding reporting requirements.


In addition, you are required to electronically declare to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
securities (including Shares acquired under the Plan) held in such accounts if
the value of the transactions for all such accounts during the prior tax year or
the balances in such accounts as of December 31 of the prior tax year exceeds
€1,000,000.


Foreign Asset/Account Reporting Information. To the extent that you hold rights
or assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, you will be required to report
information on such rights and assets on your tax return for such year. After
such rights and assets are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000. The reporting must be completed by
March 31 following the end of the relevant year. It is your responsibility to
comply with these reporting obligations, and you should consult with your
personal tax and legal advisors in this regard.






16
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







SWEDEN


There are no country-specific provisions.




TAIWAN


Notifications


Securities Law Information. The PRSUs and the underlying Shares are available
only for certain Service Providers. It is not a public offer of securities by a
Taiwanese company. Therefore, it is exempt from registration in Taiwan.


Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into and out of Taiwan up to US$5,000,000 per year without justification. If the
transaction amount is TWD$500,000 or more in a single transaction, you must
submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank.


If the transaction amount is US$500,000 or more in a single transaction, you may
be required to provide additional supporting documentation to the satisfaction
of the remitting bank. Please consult your personal advisor to ensure compliance
with applicable exchange control laws in Taiwan.




THAILAND


Notifications


Exchange Control Information. When you realize US$50,000 or more in a single
transaction from the sale of Shares issued to you at vesting and settlement of
the PRSUs or you receive a cash dividend paid on such Shares, you must
immediately repatriate all cash proceeds to Thailand and then either convert
such proceeds to Thai Baht or deposit the funds into a foreign currency account
opened with any commercial bank in Thailand within 360 days of repatriation. If
the amount of your proceeds is US$50,000 or more in a single transaction, you
must specifically report the inward remittance to the Bank of Thailand on a
foreign exchange transaction form. If you fail to comply with these obligations,
you may be subject to penalties assessed by the Bank of Thailand. You should
consult your personal advisor before taking action with respect to remittance of
proceeds from the sale of Shares into Thailand. You are responsible for ensuring
compliance with all exchange control laws in Thailand.




TURKEY


Notifications


Securities Law Information. Pursuant to Turkish securities law, you are not
permitted to sell any Shares acquired under the Plan in Turkey. The Shares are
currently traded on the NASDAQ Stock Market, which is located outside of Turkey,
under the ticker symbol “AMD” and Shares acquired under the Plan may be sold
through this exchange.


Exchange Control Information. Turkish residents are permitted to purchase and
sell securities or derivatives traded on exchanges abroad only through a
financial intermediary licensed in Turkey.  Therefore, you may be required to
appoint a Turkish broker to assist you with the sale of the Shares acquired
under the Plan.  You should consult your personal legal advisor before selling
any Shares acquired under the Plan to confirm the applicability of this
requirement to you.






17
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018

--------------------------------------------------------------------------------







UNITED ARAB EMIRATES


Notifications


Securities Law Information. The Plan is only being offered to qualified Service
Providers and constitutes an “exempt personal offer” of equity incentives to
Service Providers in the United Arab Emirates.


The Plan and the Agreement are intended for distribution only to such Service
Providers and must not be delivered to, or relied on by, any other person. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement or the
Plan. The Ministry of Economy, the Dubai Department of Economic Development, the
Emirates Securities and Commodities Authority, Central Bank and the Dubai
Financial Securities Authority, depending on the employee’s location in the
United Arab Emirates, have not approved this statement, the Plan, the Agreement
or any other documents you may receive in connection with the PRSUs or taken
steps to verify the information set out therein, and have no responsibility for
such documents.You should conduct your own due diligence on the Shares. If you
do not understand the contents of the Plan and the Agreement, you should consult
an authorized financial adviser.


UNITED KINGDOM


Terms and Conditions


Settlement of Performance-Based Restricted Stock Units. The following provision
supplements Section 2 of the Terms and Conditions:


Notwithstanding any discretion contained in Section 11(d) of the Plan, PRSUs
will be settled in Shares only, not cash.


Responsibility for Taxes. The following provisions supplement Section 5 of the
Terms and Conditions:


Without limitation to Section 5 of the Terms and Conditions, you hereby agree
that you are liable for all Tax-Related Items and hereby covenant to pay all
such Tax- Related Items, as and when requested by the Company or the Employer,
as applicable, or by Her Majesty's Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). You also hereby agree to indemnify
and keep indemnified the Company and the Employer, as applicable, against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).


Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision will not apply. In this case, the amount of the
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which an event giving rise to the Tax-Related Items occurs may constitute a
benefit to you on which additional income tax and National Insurance
contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may be recovered from you by the Company or the
Employer at any time thereafter by any of the means referred to in this Section
5.




18
2018 Global PRSU Agreement (SVP and Above) – Approved February 2018